         Case 2:18-cv-00359-BLW Document 31 Filed 06/18/19 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF IDAHO

                                               Civil Action No. 2:18-cv-359-BLW
RYLIE EVANS,

              Plaintiff,                       ORDER TO DISMISS ACTION
                                               WITH PREJUDICE
v.

SUNSHINE MINTING, INC.,

              Defendant.


       Before the Court is the Plaintiff's and Defendant's Stipulated Motion to Dismiss with
Prejudice. Having reviewed the motion and the file and pleadings herein, the Court finds that
good cause exists to grant the stipulated motion. Accordingly, IT IS HEREBY ORDERED:

        The Stipulated Motion to Dismiss with Prejudice is GRANTED. The Clerk of the
Court is hereby ORDERED to close this case.


                                                   DATED: June 18, 2019


                                                   _________________________
                                                   B. Lynn Winmill
                                                   United States District Judge




ORDER GRANTING THE STIPULATED MOTION
TO DISMISS WITH PREJUDICE - 1
